United States Court of Appeals
                          FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 02-2631
                                  ___________

Joseph Dixon,                        *
                                     *
             Appellant,              *
                                     * Appeal from the United States
       v.                            * District Court for the
                                     * District of Minnesota.
EquiCredit Corporation; Bank of      *
America, suing as Bank of America    * [UNPUBLISHED]
Illinois TR,                         *
                                     *
             Appellees.              *
                                ___________

                            Submitted: November 28, 2003

                                 Filed: December 8, 2003
                                  ___________

Before BYE, BOWMAN, and MELLOY, Circuit Judges.
                          ___________

PER CURIAM.

       Joseph Dixon appeals the district court’s1 adverse grant of summary judgment
in his lawsuit against EquiCredit Corporation and Bank of America Illinois TR,
arising out of a near property foreclosure. We grant Dixon’s motion for review
without a transcript. Having carefully reviewed the record, see Rowe v. Union


      1
      The Honorable Paul A. Magnuson, United States District Judge for the District
of Minnesota.
Planters Bank of Southeast Mo., 289 F.3d 533, 535 (8th Cir. 2002) (standard of
review), we agree with the district court that Dixon failed to rebut defendants’
evidence so as to create trialworthy issues on the multiple federal and state claims he
raised in his complaint. We also find no abuse of discretion in the district court’s
imposition of sanctions against Dixon. See Ivy v. Kimbrough, 115 F.3d 550, 553 (8th
Cir. 1997) (standard of review). Accordingly, we affirm. See 8th Cir. R. 47B.

BYE, Circuit Judge, concurring in part and dissenting in part.

             I would reverse the district court's decision to sanction an
             indigent defendant in a foreclosure case, and dissent from
             that portion of the majority opinion. I agree with the
             majority's opinion in all other respects.
                       ______________________________




                                          -2-